989 F.2d 505
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.LaFrank Savoy ALLEN, Appellant.
No. 92-3634MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 16, 1993.Filed:  March 24, 1993.

1
Appeal from the United States District Court for the District of Minnesota.


2
D.Minn.


3
AFFIRMED.


4
LaFrank Savoy Allen appeals his drug-related convictions.  Allen contends the district court committed error in instructing the jurors to continue their deliberations after a juror dissented to the verdict.  Allen argues the "disclosure of numerical division [when the jury was polled] create[d] the danger of juror coercion."  We disagree.  The district court acted well within its discretion in directing the jurors to continue their deliberations.  See Fed.  R. Civ. P. 31(d).  Allen also argues the evidence is insufficient to support the jury's verdict on the drug-related firearm charge.  Again, we disagree.  Allen's convictions are affirmed.